        Case 3:20-cv-05291-JSC Document 1 Filed 07/31/20 Page 1 of 8



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway, Suite 200
 3   Culver City, California 90230
     Telephone: 310-997-0471
 4   Facsimile: 866-286-8433
     E-Mail: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9

10
                                                           Case No. 3:20-cv-05291
11
                                                           COMPLAINT FOR DAMAGES
12    DENISE M. REID,
                                                              1. VIOLATION OF THE FAIR DEBT
13                      Plaintiff,
                                                                 COLLECTION PRACTICES ACT,
14           v.                                                  15 U.S.C. § 1692 ET SEQ.;

15                                                            2. VIOLATION OF THE
                                                                 ROSENTHAL FAIR DEBT
16    I.Q. DATA INTERNATIONAL, INC.,                             COLLECTION PRACTICES ACT,
                                                                 CAL. CODE §1788 ET SEQ.
17                      Defendant.
18                                                         JURY TRIAL DEMANDED

19         NOW COMES Denise M. Reid (“Plaintiff”), by and through her attorneys, Wajda Law

20   Group, APC (“Wajda”), complaining of I.Q. Data International, Inc. (“Defendant”) as follows:
21
                                        NATURE OF THE ACTION
22
            1.     Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
23
     Practices Act (“FDCPA”) pursuant to 15 U.S.C. § 1692 and violations of the Rosenthal Fair Debt
24
     Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788.
25

26          2.     Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28

27   U.S.C. §§1331 and 1337, as the action arises under the laws of the United States. Supplemental
28
                                                       1
         Case 3:20-cv-05291-JSC Document 1 Filed 07/31/20 Page 2 of 8



 1   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
 2           3.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in
 3
     the Northern District of California, and Defendant conducts business in the Northern District of
 4
     California and maintains significant business contacts in the Northern District of California.
 5
                                                    PARTIES
 6

 7           4.      Plaintiff is a natural person over 18-years-of-age who, at all times relevant, at all

 8   times relevant is a is a “consumer” as the term is defined by 15 U.S.C §1692a(3) and resided in

 9   the Northern District of California.
10
             5.      Defendant is a third party debt collection service with its principal place of business
11
     located at 21222 30th Drive, Suite 120, Bothell, Washington 98028. Defendant regularly collects
12
     upon consumers located within the state of California.
13
             6.      Defendant acted through its agents, employees, officers, members, directors, heirs,
14

15   successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

16   at all times relevant to the instant action.
17
                                   FACTS SUPPORTING CAUSES OF ACTION
18
             7.      Prior to the events giving rise to this cause of action, Plaintiff resided at a rented
19

20   apartment unit at Rumrill Garden Apartments.

21           8.      After Plaintiff’s apartment lease ended and she moved out, Rumrill Garden

22   Apartments charged her approximately $4,000 for alleged property damage (“subject debt”).
23           9.      Plaintiff disputed the validity of the subject debt with Rumrill Garden Apartments
24
     and did not make payments since she did not believe the debt was valid.
25
             10.     Sometime thereafter, Defendant acquired the right to collect on the defaulted
26
     subject debt.
27

28           11.     In early 2019, Plaintiff started to receive phone calls from Defendant to her cellular
                                                         2
        Case 3:20-cv-05291-JSC Document 1 Filed 07/31/20 Page 3 of 8



 1   phone number (510) XXX-0578, attempting to collect the subject debt.
 2          12.     At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and
 3
     operator of her cellular telephone number ending in 0578. Plaintiff is and has always been
 4
     financially responsible for this telephone and its services.
 5
            13.     Soon after the calls began, Plaintiff answered a call from Defendant and requested
 6

 7   that Defendant stop calling and only communicate in writing.

 8          14.     Failing to acquiesce to Plaintiff’s demand to communicate with her only in writing,

 9   Defendant continued to call Plaintiff’s cellular phone.
10
            15.     In June 2020, Plaintiff answered another call from Defendant. During this
11
     telephone call, Plaintiff advised that the approximately $4,000 in property damage was not the
12
     correct amount and Plaintiff once again disputed the subject debt. Defendant’s representative
13
     requested that Plaintiff send a dispute letter to Defendant.
14

15          16.     Subsequently thereafter, Plaintiff sent the dispute letter to Defendant; however,

16   Defendant failed to provide a response.
17          17.     On July 31, 2020, Plaintiff placed a call to Defendant to request the reason as to
18
     why she never received a response to her dispute.
19
            18.     During this call, Defendant’s representative stated that they can try and do a
20
     hardship program for the outstanding subject debt. Plaintiff was advised that the resolution from
21

22   the hardship program would be approximately $3,000. Plaintiff expressed her concern that the

23   hardship amount was still too high as no damage was caused to her apartment. In response,

24   Defendant’s representative informed Plaintiff that she would need to obtain legal representation.
25          19.     Failing to acquiesce to Plaintiff’s demands that it stop calling her cellular phone
26
     and to only communicate in writing, Defendant continued to call Plaintiff without her consent
27
     numerous times between early 2019 and the present day.
28
                                                        3
         Case 3:20-cv-05291-JSC Document 1 Filed 07/31/20 Page 4 of 8



 1             20.      Defendant mainly used the phone number (510) 274-6352 to place harassing phone
 2   calls to Plaintiff’s cellular phone, but upon information and belief, it may have used other phone
 3
     numbers to contact Plaintiff.
 4
               21.      Defendant intentionally harassed and abused Plaintiff on numerous occasions by
 5
     calling with such frequency as can be reasonably expected to harass.
 6

 7                                                  DAMAGES

 8             22.      Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily

 9   life and general well-being.
10
               23.      Plaintiff has expended time and incurred costs consulting with her attorney as a
11
     result of Defendant’s unfair, deceptive, and misleading actions.
12
               24.      Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful
13
     attempts to collect the subject debt.
14

15             25.      Moreover, Defendant’s illegal collection activities have caused Plaintiff actual

16   harm, including but not limited to, harassment, emotional distress, anxiety, and loss of
17   concentration.
18
                     COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
19
               26.      Plaintiff restates and realleges paragraphs 1 through 25 as though fully set forth
20
     herein.
21

22             27.      Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

23             28.      Defendant is a “debt collector” as defined by §1692a(6) because its primary

24   business is the collection of delinquent debts and it regularly collects debts and uses the mail
25   and/or the telephones to collect delinquent accounts allegedly owed to a third party.
26
               29.      Moreover, Defendant is a “debt collector” because it acquired rights to the subject
27
     debt after it was in default. 15 U.S.C. §1692a(6).
28
                                                          4
         Case 3:20-cv-05291-JSC Document 1 Filed 07/31/20 Page 5 of 8



 1          30.     The debt which Defendant is attempting to collect upon is a “debt” as defined by
 2   FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for
 3
     personal, family, or household purposes.
 4
            31.     Defendant used the phone to attempt to collect the subject debt and, as such,
 5
     engaged in “communications” as defined in FDCPA §1692a(2).
 6

 7          32.     Defendant’s communications to Plaintiff were made in connection with the

 8   collection of the subject debt.

 9          33.     Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), e, e(5), e(10), and g through
10
     its unlawful debt collection practices.
11
            a. Violations of FDCPA § 1692c
12
            34.     Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being
13
     notified to stop. This repeated behavior of continuously and systematically calling Plaintiff’s
14

15   cellular phone over and over after she demanded that it cease contacting her was harassing and

16   abusive. Even after being told to stop contacting her via telephone calls, Defendant continued its
17   onslaught of phone calls with the specific goal of oppressing and abusing Plaintiff into making a
18
     payment on the subject debt.
19
            35.     Defendant was notified by Plaintiff that its calls were not welcomed. As such,
20
     Defendant knew that its conduct was inconvenient, unwanted, and distressing to her.
21

22          b. Violations of FDCPA § 1692d

23          36.     Defendant violated §1692d by engaging in abusive, harassing, and oppressive

24   conduct by relentlessly calling Plaintiff’s cellular phone seeking payment on the subject debt.
25   Moreover, Defendant continued placing calls after Plaintiff demanded Defendant stop calling her.
26
            37.     Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring
27
     repeatedly and continuously in an attempt to engage Plaintiff in conversations regarding the
28
                                                      5
        Case 3:20-cv-05291-JSC Document 1 Filed 07/31/20 Page 6 of 8



 1   collection of the subject debt with the intent to annoy, abuse, or harass Plaintiff. Furthermore,
 2   Defendant continued to place these calls after Plaintiff informed Defendant its calls were no longer
 3
     welcome. Specifically, Defendant placed or caused to be placed numerous harassing phone calls
 4
     to Plaintiff’s cellular telephone from early 2019 through the present day.
 5
            c. Violations of FDCPA § 1692e
 6

 7          38.     Defendant violated §1692e by using false, deceptive, and misleading

 8   representation in connection with the collection of the subject det.

 9          39.     Defendant violated §1692e(5) by threatening to take an action that cannot legally
10
     be taken or that is not intended to be taken. Defendant threatened Plaintiff with a lawsuit when
11
     they informed Plaintiff that she will need legal representation. By indicating to Plaintiff that she
12
     should seek legal representation, Defendant inferred that it would bring a lawsuit against her,
13
     despite Defendant not intending to do so. Defendant attempted to dragoon Plaintiff into paying a
14

15   debt that she disputed.

16          40.     Defendant violated §1692e(10) by using false representation and deceptive means
17   in connection to the collection of the subject debt. Defendant falsely represented that Plaintiff
18
     would need to seek legal representation if she did not pay the approximately $3,000 under the
19
     hardship program for the subject debt. By indicating to Plaintiff that she should seek legal
20
     representation, Defendant inferred that it would bring a lawsuit against her, despite Defendant not
21

22   intending to do so. Defendant attempted to dragoon Plaintiff into paying a debt that she disputed.

23   Defendant continued to place to Plaintiff after she requested Defendant cease calling.

24          d. Violations of FDCPA § 1692g
25          41.     Defendant violated §1692g through its initial communication by failing to properly
26
     inform Plaintiff as to Plaintiff’s rights for debt verification in a manner which was not reasonably
27
     calculated to confuse or frustrate the least sophisticated consumer. Plaintiff requested that
28
                                                        6
        Case 3:20-cv-05291-JSC Document 1 Filed 07/31/20 Page 7 of 8



 1   Defendant send him a debt validation letter, and to this day she has not received any written
 2   communication from Defendant.
 3
               42.      Upon information and belief, Defendant systematically attempts to collect debts
 4
     through harassing conduct and has no procedures in place to assure compliance with the FDCPA.
 5
               43.      As stated above, Plaintiff was severely harmed by Defendant’s conduct.
 6

 7   WHEREFORE, Plaintiff, DENISE M. REID respectfully requests that this Honorable Court:
         a. Declare that the practices complained of herein are unlawful and violate the
 8
                     aforementioned statute;
 9             b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
10                   the underlying FDCPA violations;
11             c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.

12                   §1692k; and
               d. Award any other relief as the Honorable Court deems just and proper.
13

14              COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION ACT

15             44.      Plaintiff restates and realleges paragraphs 1 through 43 as though fully set forth
16
     herein.
17
               45.      Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
18
               46.      The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ.
19
     Code § 1788.2(d) and (f).
20

21             47.      Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

22              a. Violations of RFDCPA § 1788.11(e)
23             48.      The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector
24
     may not communicate “by telephone or in person, with the debtor with such frequency as to be
25
     unreasonable and to constitute a harassment to the debtor under the circumstances.”
26
               49.      Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular
27

28   phone after she informed them she wanted the calls to cease. This repeated behavior of

                                                          7
        Case 3:20-cv-05291-JSC Document 1 Filed 07/31/20 Page 8 of 8



 1   systematically calling Plaintiff’s phone despite her demands was oppressive, harassing, and
 2   abusive. The repeated contacts were made with the hope that Plaintiff would make a payment,
 3
     even though Plaintiff disputed the debt. The frequency and volume of calls shows that Defendant
 4
     willfully ignored Plaintiff’s pleas with the intent of annoying and harassing her.
 5
            50.     Upon being told to stop contacting Plaintiff via telephone calls, Defendant had
 6

 7   ample reason to be aware that it should cease its harassing campaign of collection phone calls.

 8   Nevertheless, Defendant consciously chose to continue placing phone calls to Plaintiff’s cellular

 9   telephone.
10
     WHEREFORE, Plaintiff, DENISE M. REID, respectfully requests that this Honorable Court:
11           a. Declare that the practices complained of herein are unlawful and violate the
12                aforementioned statute;

13           b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
             c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
14
                  1788.30(b);
15
             d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ.
16
                  Code § 1788.30(c); and
17           e. Award any other relief as this Honorable Court deems just and proper.
18

19   Plaintiff demands trial by jury.

20   Date: July 31, 2020                                   Respectfully submitted,
21                                                         By: /s/ Nicholas M. Wajda
22                                                         Nicholas M. Wajda (State Bar No. 259178)
                                                           WAJDA LAW GROUP, APC
23                                                         6167 Bristol Parkway, Suite 200
                                                           Culver City, California 90230
24                                                         Telephone: 310-997-0471
                                                           Email: nick@wajdalawgroup.com
25                                                         Attorney for Plaintiff
26

27

28
                                                       8
